Case 8:18-cv-01869-AG-ADS Document 63 Filed 07/15/19 Page 1 of 7 Page ID #:643




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)            Date                            July 15, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.




 Present: The Honorable       ANDREW J. GUILFORD
          Melissa Kunig                         Not Present
           Deputy Clerk                  Court Reporter / Recorder           Tape No.
       Attorneys Present for Plaintiffs:            Attorneys Present for Defendants:

 Proceedings:           [IN CHAMBERS] ORDER REGARDING PLAINTIFF’S
                        MOTION FOR SUMMARY JUDGMENT

Plaintiff Adam Ghadiri filed a complaint against Carpet and Linoleum City and Chad Bruce
for violations of the Americans with Disabilities Act (“ADA”) and California’s Unruh Civil
Rights Act. (First Am. Compl. (“FAC”), Dkt. No. 10.) Plaintiff has filed a motion for
summary judgment seeking (1) an order requiring the Defendants to provide and maintain
accessible parking at Carpet and Linoelum City, and (2) judgment in favor of Plaintiff for
$4,000. (See generally Mot., Dkt. No. 38.)

The Court GRANTS Plaintiff’s motion for summary judgment. The Court will separately
enter a final judgment in this matter. The Court also VACATES the upcoming pretrial
conference and trial dates.

1. BRIEF BACKGROUND
Plaintiff suffers from severe arthritis, spinal stenosis, neuropathy, and nerve damage. (Decl. of
Adam Ghadiri (“Ghadiri Decl.”), Dkt. No. 38-5 at ¶ 2.) He has difficulty walking and uses a
cane for mobility. (Id. at ¶ 3.) He also sometimes uses a walker, wheelchair, or mobility scooter
for long distances. (Id.) Consequently, Plaintiff requires a parking space that is accommodating
with an access aisle to ensure he has enough room to get in and out of his vehicle. (Id. at ¶ 11.)

Defendant Chad Bruce owns the real property and business, Carpet and Linoleum City
(“CALC”), located at 1204 S. Redondo Ave., Long Beach, CA 90804. (Decl. of Chad Bruce
(“Bruce Decl.”), Dkt. No. 40-2.) On September 20, 2018, Plaintiff went to CALC to shop for
carpeting. (Ghadiri Decl. at ¶ 6; see also Reply, Dkt. No. 54 at 2.) But Plaintiff alleges that there

                                       CIVIL MINUTES – GENERAL
                                               Page 1 of 7
Case 8:18-cv-01869-AG-ADS Document 63 Filed 07/15/19 Page 2 of 7 Page ID #:644




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)            Date                          July 15, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.


were no reserved parking spaces for persons with disabilities, no parking spaces with adjacent
access aisles, and no signs marking the location of such spaces. (FAC at ¶ 9; see also Statement
of Undisputed Facts (“SUF”), Dkt. No. 38-2 at ¶ 11.) Plaintiff asserts that this caused him to
be “anxious” about parking in Defendants’ parking lot because Plaintiff feared “another car
would park next to him, preventing him from re-entering his vehicle.” (SUF at ¶ 12.)
Consequently, Plaintiff was forced to park in a non-disabled parking space a few feet away
from CALC, causing Plaintiff “difficulty, discomfort and frustration” and deterring Plaintiff
from patronizing CALC again. (Id. at ¶ 14, 19-20.)

Defendants contend that CALC’s parking lot has always had a van accessible parking space
for disabled persons but that, at the time Plaintiff visited CALC, the parking lot was being
resurfaced. (Bruce Decl. at ¶ 6; Statement of Disputed Facts (“SDF”), Dkt. No. 40-1 at ¶ 10,
16.) Then, sometime after Plaintiff visited CALC, Defendants had the parking lot resurfaced
again. (Bruce Decl. at ¶¶ 7, 11.) Defendants also had the parking lot re-graded and re-painted.
(Id. at ¶ 7.) The second resurfacing was completed in December 2018. (Id. at ¶ 11.)

In March 2019, Defendants had a Certified Access Specialist (“CASp”), Jason James, inspect
the parking lot at CALC. (Decl. of Jason James (“James Decl.”), Dkt. No. 40-3 at ¶ 7.) Mr.
James concluded that all aspects of the parking lot complied with the ADA Accessibility
Guidelines for Buildings and Facilities (“ADAAG”). (Id. at ¶ 9.) But in May 2019, Plaintiff had
his own CASp, Janis Kent, inspect CALC’s parking lot. (Decl. of Janis Kent (“Kent Decl.”),
Dkt. No. 54-1 at ¶ 3.) Ms. Kent found that CALC’s parking lot didn’t fully comply with the
ADAAG. (Id. at ¶ 5.)

2. LEGAL STANDARD
Summary judgment is appropriate where the record, read in the light most favorable to the
nonmoving party, shows “there is no genuine dispute as to any material fact and the movant is
entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a); Celotex Corp. v. Catrett, 477 U.S.
317, 323–24 (1986). At this stage, the Court must view the facts and draw all reasonable
inferences “in the light most favorable” to the non-moving party. See Scott v. Harris, 550 U.S.
372, 378 (2007) (quoting United States v. Diebold, Inc., 369 U.S. 654, 655 (1962) (per curiam)).
The initial burden is on the moving party to demonstrate the absence of a genuine issue of
material fact. Celotex Corp., 477 U.S. at 323.

                                      CIVIL MINUTES – GENERAL
                                              Page 2 of 7
Case 8:18-cv-01869-AG-ADS Document 63 Filed 07/15/19 Page 3 of 7 Page ID #:645




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)            Date                             July 15, 2019
 Title        ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.



3. PRELIMINARY MATTERS
Both sides object to the admissibility of the opposing side’s expert declaration.

Plaintiff argues that Defendants’ expert declaration is inadmissible because Plaintiff believes it
offers improper legal conclusions based on insufficient facts and data. (Plaintiff’s Evidentiary
Objection, Dkt. No. 54-2 at 2-4.) The Court disagrees. Generally, expert witnesses may not
give an opinion on an ultimate issue of law in a case. See Hangarter v. Provident Life and Acc. Ins.
Co., 373 F.3d 998, 1016 (9th Cir. 2004). Experts may, however, give an opinion as to an
ultimate issue of fact. See id. Defendants’ expert—Mr. James—does just that. Mr. James
concludes that, based on his measurements of CALC’s parking lot, Defendants’ property
complied with the ADAAG. Given the ADAAG’s “objective” and “precise” standards, Mr.
James need only compare his own measurements with the ADAAG’s prescribed
measurements to reach his conclusion. Chapman v. Pier 1 Imports (U.S.) Inc., 631 F.3d 939, 945
(9th Cir. 2011). Thus, Mr. James’ testimony falls far from being the kind of inadmissible legal
opinion forbidden by Federal Rule of Evidence 702. Cf. Martinez v. Davis, No. CV 05-5684
ABC (JEMx), 2011 WL 486255, at *3 (C.D. Cal. Feb. 4, 2011) (holding expert’s opinion that
the defendants used “reasonable force under the circumstances” inadmissible under Federal
Rule of Evidence 702); see generally Fed. R. Evid. 702. Plaintiff’s argument about the factual
sufficiency of Mr. James’ testimony also fails. Though Mr. James’ declaration lacks detail, Mr.
James does testify that he personally inspected and measured various aspects of CALC’s
parking lot. (James Decl. at ¶ 7.) Mr. James also offers some of the measurements he collected
during his inspection of Defendants’ property. (James Decl. at ¶ 8 “The accessible space to
the left of the access aisle, along with the access aisle, measure a total of 17 feet . . . .”).) So it
can’t be said that Mr. James’ declaration is so factually deficient as to render his opinions
inadmissible. Plaintiff’s objections are thus overruled.

Defendants argue Plaintiff’s expert declaration is inadmissible because Plaintiff failed to timely
designate Ms. Kent as an expert. (Defendants’ Suppl. Brief, Dkt. No. 62 at 4-5.) This
argument, lacking any authority, fails to convince the Court that Plaintiff’s expert declaration
should be disregarded. Defendants’ objection is thus overruled.



                                       CIVIL MINUTES – GENERAL
                                               Page 3 of 7
Case 8:18-cv-01869-AG-ADS Document 63 Filed 07/15/19 Page 4 of 7 Page ID #:646




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)            Date                         July 15, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.



4. ANALYSIS
Title III of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq., forbids any
person who owns or operates a “place of public accommodation” from discriminating based
on disability. Congress passed the ADA “to provide clear, strong, consistent, enforceable
standards addressing discrimination” against the handicapped, 42 U.S.C. § 12101(b)(2), be it
“invidious discrimination” or “benign neglect,” see Alexander v. Choate, 469 U.S. 287, 295 &
n.12 (1985).

To succeed on an access-discrimination claim, plaintiffs must show (1) that they are disabled
within the meaning of the ADA, (2) the defendant is a private entity that owns, leases, or
operates a place of public accommodation; and (3) the plaintiffs were denied public
accommodation by the defendant because of their disabilities. See Molski v. M.J. Cable, Inc., 481
F.3d 724, 730 (9th Cir. 2007). “The third element—whether plaintiffs were denied public
accommodations on the basis of disability—is met if there was a violation of applicable
accessibility standards.” Moeller v. Taco Bell Corp., 816 F.Supp.2d 831, 847 (N.D. Cal. 2011)
citing, Chapman, 631 F.3d 939, 945 (9th Cir. 2011). Discrimination is defined as either a failure
to ensure that alterations are “readily accessible to and useable by persons with disabilities”
and, where there are no alterations, “a failure to remove architectural barriers…in existing
facilities…where such removal is readily achievable.”42 U.S.C. §§ 12183(a)(2),
12182(b)(2)(A)(iv). “Any violation of the ADA necessarily constitutes a violation of
[California’s] Unruh [Civil Rights] Act,” although state statute allows for additional monetary
damages. See id. at 731 (citing Cal. Civ. Code § 51(f)).

It’s apparent to the Court that Ghadiri is disabled within the meaning of the ADA. (See
Ghadiri Decl. at ¶¶ 2-4, 11.) See also 42 U.S.C. § 12102(2)(A) (including within definition of
“disability” a physical impairment substantially affecting a major life activity). Defendants
don’t refute this. (See Opp’n at 10.) Defendants also admit that CALC is a place of public
accommodation. (Id.) The Court’s analysis thus focuses on the third element of whether
Plaintiff was denied public accommodation by the Defendants because of his disability.

Plaintiff argues there is no material dispute as to whether he was denied public
accommodation due to his disability. Specifically, he states that “when he went to [CALC] . . .

                                     CIVIL MINUTES – GENERAL
                                             Page 4 of 7
Case 8:18-cv-01869-AG-ADS Document 63 Filed 07/15/19 Page 5 of 7 Page ID #:647




                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)            Date                            July 15, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.


there was not a single parking space marked or reserved for persons with disabilities.” (Reply
at 1; see also Ghadiri Decl. at ¶¶ 8-10.) Plaintiff further declares that CALC lacked the required
signage marking the location of handicap parking spaces, and the required access aisles that
accompany such spaces. (Ghadiri Decl. at ¶ 10.) Ghadiri submitted photographs showing
CALC’s parking lot and a declaration stating that the photographs accurately depict the
parking conditions he encountered. (Id. at ¶ 15.)

Defendants respond by arguing that CALC has always had a van accessible parking space and
that the parking conditions Plaintiff encountered were only the temporary result of
Defendants’ decision to resurface the parking lot. (Defendants’ Suppl. Brief at 5-6.) It’s true
that “isolated or temporary hindrance[s] to access do[ ] not give rise to a claim under the
ADA.” Chapman v. Pier 1 Imports (U.S.) Inc., 779 F.3d 1001, 1008 (9th Cir. 2015) (internal
quotations and citations omitted). But this carveout is reserved only for those cases
concerning “truly isolated failures to maintain readily accessible facilities” like, for example, a
single “weather-related breakdown of elevator service” at an otherwise ADA compliant
building. See id. (discussing Foley v. City of Lafayette, Ind., 359 F.3d 925 (7th Cir. 2004) (internal
quotations omitted).) Under this standard, Defendants’ resurfacing doesn’t qualify as a
temporary hindrance to access. For starters, Defendants don’t provide any evidence regarding
how long the resurfacing took. And Defendants only provide one self-serving statement to
support their assertion that the parking lot was resurfaced at all. (See Bruce Decl. at ¶ 7; see also
Reply at 3 (correctly noting that Defendants haven’t identified “the folks who did the
resurfacing work, . . . the dates that the work was done, or . . . documentary evidence (such as
invoices)” that the lot was actually resurfaced).) But even if the Court were to accept that
Defendants were resurfacing the CALC parking lot during Plaintiff’s visit, and that this
resurfacing was only temporary, Defendants still fail to show that the ADA violations at issue
here were truly isolated to that period of resurfacing. To the contrary, Defendants admit that
the CALC parking lot remained non-compliant even after the lot was initially resurfaced. (See
Bruce Decl. at ¶ 7.) So Defendants’ temporary hindrance argument fails to create triable issues
regarding Plaintiff’s ADA claim.

Defendants next argue that Plaintiff wasn’t denied a public accommodation due to his
disability because Plaintiff didn’t really need an accessible parking space. (Defendants’ Suppl.
Brief at 6.) Defendants cite no supporting authority for this argument. And contrary to
Defendants’ suggestion about Plaintiff’s subjective needs, liability under the ADA is an
                                       CIVIL MINUTES – GENERAL
                                               Page 5 of 7
Case 8:18-cv-01869-AG-ADS Document 63 Filed 07/15/19 Page 6 of 7 Page ID #:648




                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)            Date                           July 15, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.


objective inquiry. Indeed, “[a]ny element in a facility that does not meet or exceed the
requirements set forth in the [ADAAG]” is considered “a barrier to access”. Chapman, 631
F.3d at 945. And in any event, Defendants’ argument isn’t supported by the record. Plaintiff
stated in his declaration that he depends on a cane and other devices for mobility, and that
this in turn necessitates handicap parking with an access aisle. (See Ghadiri Decl. at ¶¶ 1-3.)
This is consistent with Plaintiff’s deposition statements where Plaintiff again says he depends
on a cane and that he sometimes needs van accessible parking. (Opp’n at 15 (quoting excerpts
from Plaintiff’s deposition).) So this argument similarly fails to defeat summary judgment.

Defendants also make arguments concerning mootness and standing. Defendants assert that
Plaintiff’s ADA claim is mooted by Defendants’ second attempt at resurfacing the CALC
parking lot. (Opp’n at 18.) In support, Defendants cite Mr. James’ declaration, which
concludes that Defendants’ property was ADA compliant in all respects as of March 2019.
(See generally James Decl.) See Oliver v. Ralphs Grocery Co., 654 F.3d 903, 905 (9th Cir. 2011)
(explaining that “a defendant’s voluntary removal of alleged barriers prior to trial can have the
effect of mooting a plaintiff’s ADA claim.”) But Plaintiff’s expert, Ms. Kent, submitted her
own declaration concluding that Defendants’ property was still noncompliant as of May 2019.
(See generally Kent Decl.) And unlike Mr. James’ declaration, Ms. Kent’s declaration is
substantiated by an abundance of facts, photographs, and data corroborating her conclusions.
(See Kent’s Factual Findings, Dkt. No. 45-1.) Further, Mr. James’ declaration fails to address
certain violations alleged in Plaintiff’s complaint and described in Ms. Kent’s declaration, such
as a lack of required signage. (FAC at ¶ 9.) The Court thus finds Defendants’ mootness
argument unconvincing. The grave disparities in depth and scope between the two
declarations also support why the Court finds no genuine dispute as to the merits of Plaintiff’s
ADA claim. See Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252 (1986) (stating that the “mere
existence of a scintilla of evidence” in support of the nonmoving party’s position will be
“insufficient” to create a genuine dispute of material fact).

What about standing? The Court finds Defendants’ arguments concerning standing
unconvincing, too. In ADA cases, Courts must take a “broad view” of the constitutional
standing requirements. Doran v. 7-Eleven, Inc., 524 F.3d 1034, 1039 (9th Cir. 2008) (citing
Trafficante v. Metro. Life. Ins. Co., 409 U.S. 205, 209 (1972)). Here, Defendants argue Plaintiff
can’t meet the injury-in-fact or imminence prongs of the Article III standing test because
Plaintiff’s injuries were “self-inflicting” and because Plaintiff never intended to return to
                                      CIVIL MINUTES – GENERAL
                                              Page 6 of 7
Case 8:18-cv-01869-AG-ADS Document 63 Filed 07/15/19 Page 7 of 7 Page ID #:649




                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA


                       CIVIL MINUTES – GENERAL
 Case No. SACV 18-01869 AG (ADSx)            Date                        July 15, 2019
 Title       ADAM GHADIRI V. CARPET AND LINOLEUM CITY ET AL.


CALC. (Opp’n at 10-18.) But Plaintiff clearly shows he suffered an injury-in-fact by alleging,
and offering evidence to support his claim that, he personally encountered barriers in CALC’s
parking lot that deterred him from returning to CALC. (See Ghadiri Decl. ¶¶ 13, 16-20; see
generally Kent Decl.) And Plaintiff further proves an intent to return. (Ghadiri Decl. at ¶¶ 16-
20.) Indeed, Plaintiff attests that CALC is a convenient place for him to shop for carpets, that
he wants to be able to shop there, that he regularly passes by CALC when driving to Los
Angeles, and that he wants to visit the store once the violations are removed. (Id.) Taken
together, this is sufficient to show standing to pursue his ADA claim. See Doran v. 7-Eleven,
Inc., 524 F.3d 1034, 1041 (9th Cir. 2008) (“Allegations that a plaintiff has visited a public
accommodation on a prior occasion and is currently deterred from visiting that
accommodation by accessibility barriers establish that a plaintiff's injury is actual or
imminent.”)

Finally, the Unruh Civil Rights Act provides that “a violation of the right of any individual
under the Americans with Disabilities Act of 1990 shall also constitute a violation of this
section.” Cal. Civ. Code § 51(f). Because Defendants violated the ADA, the Court finds they
have also violated Unruh.

Thus, Plaintiff has carried his burden to show that there are no genuine disputes of material
fact and that summary judgment is appropriate.

5. DISPOSITION
The Court GRANTS Plaintiff’s motion for summary judgment. Relief shall include $4,000 in
statutory damages and an injunction requiring Defendants to make their facilities accessible to
the extent required by the ADA. See 42 U.S.C. § 12188(a)(2); see also Chapman, 631 F.3d at 944
(an ADA plaintiff who establishes standing as to an encountered barrier “may also sue for
injunctive relief as to unencountered barriers related to his disability.”) The Court will
separately enter a final judgment in this matter. The Court also VACATES the upcoming
pretrial conference and trial dates.
                                                                                           : 0
                                                       Initials of Preparer      mku


                                     CIVIL MINUTES – GENERAL
                                             Page 7 of 7
